Smith, J. (dissenting).
The majority of the court has held that the state owned the bridge where the accident wMch is the foundation of tMs claim occurred and was responsible for its maintenance. In my view the record does not support such a conclusion.
That Cayuga street is, and was, a city street in the city of Oswego seems to be beyond doubt. In fact, the record does not disclose any dispute as to that proposition upon the trial.
In Oswego v. Oswego Canal Co., 6 N. Y. 257, it was held that the lands forming the bed of tMs and another street in Oswego had been dedicated for street purposes by the state of New York, as the owner thereof, by virtue of the provisions of chapter 231 of the Laws of 1811 and the map of the town of Fredericksburg made pursuant thereto, and that such dedication had been adopted and accepted upon the incorporation of the village of Oswego in the year 1828.
In tMs situation, wMle the title to the fee of the bed of the street remained in the state and passed to its grantees of the adjoining lands, such title was and continued to be burdened by the public easement for street purposes, wMch easement was the property first of the village of Oswego, later of the city of Oswego, and such *581was the situation when the state made its appropriations of lands in the vicinity for Barge canal purposes.
While the appropriation maps include within the appropriated area a considerable part of thé land over which Cayuga street extends, the record discloses no intention to appropriate from the city of Oswego its easement for street purposes over all of the lands forming the bed of the street. The appropriation maps purport to appropriate nothing from the city of' Oswego. The record docs not disclose that the appropriation maps were served upon the city. That Cayuga street was to remain as a street of the city of Oswego and the bridge in question as a part of that street, the property of the city, seems to have been recognized both by the state and by the city of Oswego.
Before any appropriation was made, the common council of the city adopted a resolution consenting to the use of the street, or so much thereof as the state might deem necessary, for the purpose of its Barge canal terminal, which further provided that the city of Oswego would erect a suitable bridge over the canal upon the letting by the state of its contract to construct the terminal. Certainly this action is not consistent with the proposition that the city’s easement in Cayuga streét was to be extinguished or that the ownership of the bridge and the responsibility for its maintenance were to be transferred from the city of Oswego to the state of New York.
The bridge in question was a wooden structure consisting of wooden stringers extending from either bank of the power canal toward the center of the canal where the stringers rested upon a timber bent erected in the bed of the canal. Wood planking laid upon these stringers formed the deck or flooring of the bridge. There were also wooden guard rails on either side of the bridge.
During the course of terminal construction, it became necessary or convenient to remove this bridge to facilitate the terminal construction. At least the bridge was removed by the contractor who had the terminal construction contract with the state.
Upon the completion of the terminal contract, the bridge was restored by the contractor in exactly the form and condition in which it had existed before the terminal construction work was commenced, using for the work almost exclusively the identical materials of which the bridge had been constructed before the terminal work began. This was in the year 1917.
This temporary removal of the bridge structure for the purpose of facilitating the construction of the terminal and its restoration in statu quo immediately upon completion of the terminal work do not support the conclusion that the state intended to, or did *582in fact, appropriate the bridge and divest the city of Oswego of its title thereto.
Aside from this temporary removal of the bridge and its restoration after the canal terminal work had been completed, the evidence discloses no dominion over, or care or maintenance of the bridge, and there is some evidence that the city of Oswego did maintain capacity signs at one or both ends of the bridge.
The accident out of which this claim arose occurred some four years after the state’s work at this location had been completed and after, so far as the record shows, the state had had anything whatever to do with the bridge.
A short time after the accident the bridge was replaced by a new concrete structure erected by the city of Oswego. Upon the trial a witness sought to say that the city of Oswego performed this service for the state, but his remark to that effect was stricken out by the court.
The record does not disclose that the city performed this work for the state. It would probably be. beyond the city’s corporate power so to do. The presumption is that the city did this work on its own account in the performance of a lawful city function and in discharge of its own obligation, y
Upon the record as made, the state of New York rested under no obligation to maintain the bridge after the completion of the Barge canal terminal work and is not responsible for the consequences of the neglect of the city of Oswego to keep the bridge in repair.
My conclusion is that the claim should be dismissed.
Award made for $3,250.93.